— In a negligence action, inter alia, to recover damages for personal injuries sustained by the infant plaintiff, defendant appeals from an interlocutory judgment of the Supreme Court, Richmond County, entered November 20, 1979, upon a jury verdict in favor of plaintiffs following a trial limited to the issue of liability. Interlocutory judgment affirmed, without costs or disbursements. The question of an infant’s contributory negligence is ordinarily one for the jury, upon consideration of the evidence and an evaluation of the child’s age, experience and intelligence (Quinn v County of Sullivan, 48 AD2d 965; accord Robinson v City of New York, 50 AD2d 915). We see no basis for disturbing the jury’s resolution of the question in favor of the plaintiffs. Gibbons, J. P., O’Connor and Weinstein, JJ., concur.